COLLINS, J.
(dissenting).
I dissent, and am authorized to say that Justice BR0WN concurs in my views.
The charter of the city of Duluth, adopted in February, 1900, is based upon the enabling act (Laws 1899, c. 351), by which cities are *225authorized to frame their own charters. In that instrument (section 2$6), under the heading, “Power of the City to Borrow or Increase Debt,” are provisions-authorizing the issuance of bonds by ordinance for several different purposes; among others, for such additional bonds as may be necessary to extend, enlarge, or improve the existing water or light plants, or either. It also contains the following general provisions, the italics being my own:
“No bonds excepting bonds for refunding indebtedness shall be issued for any purpose, to an amount exceeding $100,000 until the proposition' to issue said bonds has been approved by a majority of the legal voters of the city voting at a general or special election. Whenever the common council passes any ordinance to issue bonds in pursuance of the provisions of this section, such ordinance shall provide for the submission to the legal voters of the city at some general city election or at some special election to be called by the common council for that purpose, the proposition of issuing- said bonds,to an amount deemed by said common council advisable.”
An examination of t^his section will show clearly that all bonds, without regard to the amount thereof, must be issued under ordinances, and under its express terms, before quoted, the propositions contained in such ordinances must be submitted to the legal voters under certain circumstances. The enabling act itself (section 10) provides that
“No city council of any city in this state shall issue bonds for any purpose to the amount of one hundred thousand (100,000)v dollars, or over, until the proposition to issue said bonds has been approved by a majority of the legal voters of that city voting at a general or special election.”
The express provisions of the city charter are construed and disposed of by the majority in a way which I do not regard as sustainable, and, instead of coinciding with the assertion in the opinion that, if the legislature had actually intended, when using the language found in section 10, and above italicized, to prohibit the issuance of bonds in an amount exceeding $100,000 without a vote on the proposition, it “successfully concealed” its meaning, I am of the opinion that it very clearly indicated its intention, and in a very plain and unambiguous manner conferred upon the legal *226voters of every city framing its own charter the right to vote on propositions to issue bonds in all cases where the bonds already issued amounted to or exceeded $100,000.
The power of the council was expressly curtailed by the language found in section 10 — First, by the words “for any purpose”; and, second, by the requirement that all bonds issued in pursuance of the provisions of that section must be under ordinances, and that whenever the council passed such an ordinance it should provide for a submission of the proposition therein contained to the legal voters of the municipality interested for approval or disapproval. It seems to me that the voters of the city of Duluth, to whom was submitted this charter for approval at the polls, must have understood that, when the bonded indebtedness of the city amounted to $100,000, the council was deprived of power to issue further bonds unless authorized by such voters. If a man directed that his household expenses should not exceed $100 per month for any purpose, he would be somewhat surprised when told that his grocery bill was $50, his fuel and light bill $50, and his butcher’s bill $50, an aggregate of $150, and also that his direction had not been disregarded because less than $100 had been expended for a single, or for any one, purpose. If a man should direct that disbursements for charity to be made by his cashier should not for any purpose exceed $10 a month, he would certainly be astonished upon learning that his cashier had expended $10 each month for each of thiee or four different charitable purposes, and that, if he expected the amount authorized to include all purposes, he should have said so. I believe that the court should construe such provisions in the interest of the people, and not so as to confer unlimited power upon the governing body of a city to plunge it in debt at its own sweet will, except as restricted by the percentage clause.
It is suggested in the main opinion that, if the intent had been as I contend, it was very easy for the legislature to have provided in this section that bonds should not be issued without a vote of the people when the aggregate bonded indebtedness of the city for all purposes equaled or exceeded $100,000. To this I reply that, while such language might better and more precisely express *227the intent, it would be simply multiplying words. Let me suggest that, if the intent had been to permit bonds to be issued by piecemeal for different purposes, as the majority hold, it would have been equally as easy for the legislature to have enacted that bonds should not be issued “for any one purpose” to an amount in excess of $100,000 without a vote of the people. A single word would have made the meaning perfectly plain to the taxpayers vitally interested. The result of this decision is that, without the vote provided for, bonds may be issued by city councils in instalments of “ninety-nine thousand nine hundred and ninety-nine dollars, from time to time, until the five per cent: limit is reached in cities of over eight thousand inhabitants, and until ten per cent, of the assessed valuation is reached in cities of less than eight thousand inhabitants,” provided different objects can be discovered for which such bonds may be issued day by day, and no matter how. rapidly.
It is also suggested in the main opinion that the construction contended for by ifiaintiff, even if permissible, would lead to practical difficulties, because, if a city had already issued bonds for all purposes to the aggregate amount of $100,000, it could not thereafter issue in any amount, for any purpose, without the approval of the voters, although the amount of the proposed issue might be less than the expense of holding an election. If it be desirable to confer authority upon a city council to first ascertain the expense of holding an election upon a proposition to issue bonds, and then, if the amount of the issue is less than that expense, to allow the council to issue bonds without'such election, the legislature should be, called upon to so enact. I have not supposed that the rights of legal voters when before a legal tribunal to express their views at the polls upon any given proposition was to be determined, or even to be affected, by any consideration of expense.
I am of the opinion that the demurrer should have been sustained.